Case 1:20-cv-02806-LDH-PK Document 5 Filed 07/31/20 Page 1 of 2 PageID #: 37



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 ANGEL RODRIGUEZ, Individually and as the
 representative of a class of similarly situated persons,
                                                                  Case No. 1:20-cv-2806-LDH-PK
                                          Plaintiff,
                           - against -

 JRCIGARS.COM, INC.,                                                  NOTICE OF SETTLEMENT

                                            Defendants.
 -----------------------------------------------------------X

                 Now comes the Plaintiff, Angel Rodriguez, by and through counsel, to provide

notice to the Court that the present cause has been settled between the parties, and states:

                 1. The parties have reached an agreement and a settlement agreement

(“Agreement”) is in the process of being finalized. Once the Agreement is fully executed, and

the terms have been fulfilled, the Parties will submit a Notice of Voluntary Dismissal with

prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i) and will request that the

Court retain jurisdiction of the matter during the Remediation Period identified in the

Agreement.

                 2. The parties respectfully request that the Court stay this case and adjourn all

deadlines and conferences.

                 3. We respectfully request the Court provide that the parties may seek to reopen

the matter for forty-five (45) days to assure that the Agreement is executed and that the

settlement funds have cleared.

Dated: Scarsdale, New York
       July 31, 2020
                                                       SHAKED LAW GOUP, P.C.
                                                       Attorneys for Plaintiff

                                                    By: /s/Dan Shaked_______________
                                                      Dan Shaked (DS-3331)
                                                      14 Harwood Court, Suite 415
Case 1:20-cv-02806-LDH-PK Document 5 Filed 07/31/20 Page 2 of 2 PageID #: 38



                                     Scarsdale, NY 10583
                                     Tel. (917) 373-9128
                                     e-mail: ShakedLawGroup@Gmail.com
